DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 13-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (Pub No.: US 2016/0139594 A1) in view of Cronin et al. (Pub. No.: US 2018/0203455 A1).
Regarding claims 1-2, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, comprising:
a display device (a monitor at a remote server – see par. 31 and 29); 
a non-moveable receiver remote from an autonomous vehicle and configured to receive transmitted data from the autonomous vehicle (e.g., a remote server 144 configured to receive (i) data from other vehicle ahead of an autonomous vehicle 200 regarding additional environment information – such as obstacle not yet encountered by the vehicle 200 and (ii) data from the autonomous vehicle 200 – for instance, driving environment, location, vehicle’s speed; where in the server contain a non-movable receiver – see par. 4, 6, 29. 32. 35 and Figure 1); and 
an electronic controller (e.g., the remote server 144 / computer device 100) configured to monitor the transmitted data related to the status of the autonomous vehicle (e.g., said the remote server 144 configured to process received data from autonomous vehicle 200 and other vehicles – see par. 4, 6, 29, 32, 35 and Figure 1), and 
cause information related to the autonomous vehicle to be displayed on the display device (e.g., if an unexpected driving condition is identified, operation of the vehicle 200 can switch to remote operation mode; wherein data collected from the autonomous vehicle is presented to a remote operation via a monitor – see par. 25, 29-31 ), 
Furthermore, Okumura et al. disclose a mechanism / process for collecting and identifying unexpected driving environment (limitation: supervision zone to restrict access to an area) from a plurality of vehicle(s) to determine whether or not an autonomous vehicle operation is suitable within the unexpected driving environment – par. 5, 10, 24, 25, 27).
However, Okumura et al. fail to specifically disclose (i) to receive transmitted data from a third party and (ii) the controller further configured to enable the autonomous vehicle service system to be accessed by the third party so as to be capable of forming and updating a supervision zone to restrict access to an area by the autonomous vehicle (added remark).
However, Cronin et al. teach a server 600 configured to monitor event zone (e.g., limitation: supervision zone) on the path an autonomous vehicle 100 based on city server, construction server and other server data/ information – for instance, warning area,  construction zone, and other zone – for controlling the autonomous vehicle along a detour path in accordance to the event zone information  (e.g., claim 2 limitation). Figure 6 depicts multiple interconnected severs within the sever 600 to control an autonomous vehicle in accordance to event occurring on vehicle’s path – see par. 99, 121, 161-167, 195, 197, 198, 207, 218, 219 and Figures 6 and 1-2. 
As Okumura et al. disclose a mechanism / process for collecting and identifying unexpected driving environment from a plurality of vehicle(s) to determine whether or not an autonomous vehicle operation is suitable within the unexpected driving environment and given the teaching of Cronin et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Okumura et al.’s invention to incorporate, within the remote server, the implementation of multiple servers interconnected to control an autonomous vehicle as taught by Cronin et al. because the modification would enhance a remote server configured to remotely operate an autonomous vehicle within an unexpected driving environment and monitor event zone on the path an autonomous vehicle based on city server, construction server and other server for controlling the autonomous vehicle along a detour path in accordance to the event zone information to avoid traffic congestion. 

Regarding claim 5, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, wherein the controller is configured to predict when the autonomous vehicle requires assistance based on the transmitted data (e.g., determine when an unexpected driving environment is unsuitable for autonomous operation based on vehicle data transmitted to said server; for instance, when it is projected that the vehicle 200 can soon encounter an unexpected driving environment – see abstract, par. 24-25). 

Regarding claim 6, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, wherein the controller is configured to predict when the autonomous vehicle requires assistance based on a route of the autonomous vehicle (e.g., determine an unexpected driving environment unsuitable for autonomous operation based on data from said autonomous vehicle 200 and data form other vehicle; for instance, additional environment information such as object not yet encountered by the vehicle 200 – road condition – see par. abstract, par. 10, 15, 24-25, 32 and 35). 

Regarding claim 7, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is configured to cause an alert related to the autonomous vehicle to be displayed on the display device (e.g., data collected from the autonomous vehicle is presented to the remote operator via a monitor – see par. 29-31).

Regarding claim 13, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is configured to cause information related to the autonomous vehicle to be displayed on the display device based on a request from the autonomous vehicle (e.g., the remote operator can be using the remote server 144, which can be contacted by the computing device 100 over the network 142. The data collected by the sensors 130 can be presented to the remote operator, who can view such data while manually operating the vehicle 200. For example, the remote operator can see the surroundings using optical sensors 136 included in or on the vehicle 200, and see data regarding the speed of the surrounding vehicles using the radar sensors 138 or lidar sensors 139) (see par. 29, 28).

Regarding claim 14, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is configured to determine that the autonomous vehicle requires assistance when the autonomous vehicle has been stopped for a predetermined amount of time (e.g., the process of collecting additional information from the environment can begin even before the unexpected driving environment is fully identified. For example, once the vehicle 200 experiences some changes in the driving environment as compared to what is expected (e.g., the autonomous vehicle stops for a predetermined time due to route blocked by an obstacle), the data collection process can begin in anticipation of a potential upcoming unexpected driving environment) (see par. 27).

Regarding claim 15, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment comprising a remote server configured to process received data from an autonomous vehicle (e.g., limitation: first vehicle) and other vehicles within an area (e.g., limitation: plurality of autonomous vehicles) and determine when an unexpected driving environment is unsuitable for the operation of autonomous vehicles (see par. 4, 6, 24-25, 29, 32, 35 and Figure 1).
Given that the remote server can process other vehicles’ data and determine when an unexpected driving environment is unsuitable for the operation of autonomous vehicles, it would have been obvious to one of ordinary skill in the art to reasonably conclude that the server can determine when each of the vehicle on a given area requires remote operation within an unexpected environment to safely and accurately reach an intended destination. 

Regarding claim 16, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is configured to cause information related to the autonomous vehicle to be displayed on the display device, simultaneously with a location of the autonomous vehicle on a map (e.g., if an unexpected driving environment is identified, operation of the vehicle 200 can switch to remote operation mode, wherein data collected from the autonomous vehicle can be presented to a remote operator via a monitor. To assist the remote operator, a map of the environment can be displayed to the remote operator, with an icon representing the vehicle 200 displayed at the correct location on the map, along with icons representing other vehicles or other features of or objects in the driving environment) (see par. 25, 29-31).

Regarding claim 17, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the receiver is configured to receive an image transmitted by a camera on the autonomous vehicle, and the display device is configured to display the image (e.g., the remote operator can see the surroundings of the vehicle using optical sensors 136 included in or on the vehicle 200 via remote server / monitor, and see data regarding the speed of the surrounding vehicles using the radar sensors 138 or lidar sensors 139) (see par. 29).

Regarding claims 18 and 3, Okumura et al. disclose a remote server 144 configured to receive (i) data from other vehicle ahead of an autonomous vehicle 200 regarding additional environment information – such as obstacle not yet encountered by the vehicle 200 and (ii) data from the autonomous vehicle 200; for instance, unexpected driving environment such as construction zone, an obstruction in the middle of the road, heavy traffic or inclement weather– see par. 4, 6, 24-25, 29. 32. 35 and Figure 1).
However, Okumura et al. fails to specifically disclose wherein the controller is configured to update road conditions based on updated road information received from the third party (added remark).
However, Cronin et al. teach a server 600 configured to monitor and update event zone on the path an autonomous vehicle 100 based on city server, construction server and other server data / information – for instance, warning area,  construction zone, and other zone – for controlling the autonomous vehicle along a detour path in accordance to the event zone information (e.g., claim 3 limitation: … to enable the third party to supplement the information displayed on the display device). Figure 6 depicts multiple interconnected severs within the sever 600 to control an autonomous vehicle in accordance to event occurring on vehicle’s path – see par. 99, 121, 161-167, 195, 197, 198, 207, 218, 219, 222 and Figures 6 and 1-2. 
As Okumura et al. disclose a mechanism / process for collecting and identifying unexpected driving environment from a plurality of vehicle(s) to determine whether or not an autonomous vehicle operation is suitable within the unexpected driving environment and given the teaching of Cronin et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Okumura et al.’s invention to incorporate, within the remote server, the implementation of multiple interconnected servers to monitor and update event zone for controlling an autonomous vehicle as taught by Cronin et al. because the modification would enhance a remote server configured to remotely operate an autonomous vehicle within an unexpected driving environment and monitor and update event zone on the path of an autonomous vehicle based on city server, construction server and other server for controlling the autonomous vehicle along a detour path in accordance to the event zone information to avoid traffic congestion. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (Pub No.: US 2016/0139594 A1) in view of Cronin et al. (Pub. No.: US 2018/0203455 A1) as applied to claims above, and further in view of Ren et al. (Pub No.: US 2017/0192637 A1).
Regarding claim 4, Okumura et al.’s invention, as modified by Cronin et al., fails to specifically disclose wherein the information related to the autonomous vehicle displayed in an information display area on the display device is displayed as a ticket that is color coded to match the autonomous vehicle displayed in a map on the display device (added remark).
However, Ren et al. teach the implementation of an interactive map information configured to display vehicles in a color-coded fashion to identify them in accordance to traffic density status in a road  (see par. 32-33 and 26).
Given the teaching of Ren et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Okumura et al.’s invention to incorporate, within a remote server to remotely operate an autonomous vehicle, a mechanism / process to display vehicles in a color-coded fashion as taught by Ren et al. because the modification would enhance a remote server configured to remotely operate an autonomous vehicle within an unexpected driving environment, monitor event zone on the path an autonomous vehicle for controlling the autonomous vehicle along a detour path, and  identify vehicles based on color-coded fashion in accordance to traffic density status in a road.    


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (Pub No.: US 2016/0139594 A1) in view of Cronin et al. (Pub. No.: US 2018/0203455 A1) as applied to claims above, and further in view of Braunstein et al. (Pub No.: US 2017/0008521 A1).

Regarding claims 8-9, and 11, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, wherein alternate routes for an autonomous vehicle is selected by a remote operator to operate the vehicle autonomously using a new route (see par. 30). 
However, Okumura et al.’s invention, as modified by Cronin et al., fails to specifically disclose (i) a transmitter configured to transmit a route update to the autonomous vehicle (claim 8), (ii) a storage device configured to store the route update (claim 9), and (iii) wherein the controller is configured to cause the transmitter to transmit the route update to another autonomous vehicle (claim 11).
However, Braunstein et al. teach an autonomous vehicle navigation system and method comprising a remote server 1230 configured to receive data from autonomous vehicle 1205 and road environment information from a particular vehicle / group of vehicle within a geographic region (see par. 437-439, 995, 994, 981; Figures 12, 87A-87D and 88); wherein updated road model is generated and transmitted to vehicle 1205 and other vehicles and stored on a memory (see par. 414, 431, 437, 441, 474). 
Given the teaching of Braunstein et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Okumura et al.’s invention to incorporate, within a remote server to remotely operate an autonomous vehicle, a mechanism / process to transmit updated road model to a vehicle as taught by Braunstein et al. because the modification would enhance a remote server configured to remotely operate an autonomous vehicle within an unexpected driving environment, monitor event zone on the path an autonomous vehicle for controlling the autonomous vehicle along a detour path, and generate, store and transmit updated road model to an autonomous vehicle and other vehicles to safely and accurately reach an intended destination. 

Regarding claims 10 and 12, Okumura et al., as further modified by Braunstein et al., disclose a remote operation of autonomous vehicle in unexpected environment, wherein the controller is configured to cause the display device to display the route update (e.g., the remote operator can be presented, via a monitor, with several option of alternate routes available – as one example user interface for the remote operator, trajectories of alternate routes can be superimposed on a map of the driving environment  - see par. 30-31) and further comprising a user input device configured to input information to create the route update (e.g., upon the remote operator’s selection of a new route via a user interface, the autonomous control system can then continue to operate the vehicle autonomously using the new route – see par. 30).

Conclusion

This application is a divisional application of U.S. application no. 16/465,300 filed on May 30, 2019, now U.S. Patent 11,231,287 (“Parent Application”). See MPEP
§201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last
paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents
cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of
record’ in this application. Additionally, Applicant(s) are reminded that a listing of the
information cited or ‘of record’ in the Parent Application need not be resubmitted in this
application unless Applicant(s) desire the information to be printed on a patent issuing
from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that
the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jorge O Peche/Examiner, Art Unit 3664